FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                      PUBLISH                      June 22, 2021
                                                               Christopher M. Wolpert
                   UNITED STATES COURT OF APPEALS                  Clerk of Court

                                TENTH CIRCUIT



 REORGANIZED FLI, INC.,

              Plaintiff - Appellee,
 v.                                                      No. 20-3056
 THE WILLIAMS COMPANIES, INC.;
 DYNEGY MARKETING & TRADE;
 WILLIAMS MERCHANT SERVICES
 COMPANY, INC.; WILLIAMS
 ENERGY MARKETING & TRADING
 COMPANY,

              Defendants - Appellants.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF KANSAS
                 (D.C. NO. 2:05-CV-02389-JAR-GEB)


Jennifer Caughey, Jackson Walker L.L.P., Houston, Texas (Robert T. Adams,
Steven D. Soden, and Mitchell F. Engel, Shook, Hardy & Bacon LLP, Kansas
City, Missouri; Joseph A. Fischer, III, Jay K. Wieser, Edwin Buffmire, and Adam
W. Aston, Jackson Walker L.L.P., Houston, Texas; and Patrick N. Fanning, Peak
Litigation, L.L.P., Kansas City, Missouri, with her on the briefs), for Defendants -
Appellants.

Leslie V. Pope, Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C., Washington,
D.C. (Michael J. Guzman, Kevin J. Miller, and T. Dietrich Hill, Kellogg, Hansen,
Todd, Figel & Frederick, P.L.L.C., Washington, D.C.; Thomas J. Brill, Law
Office of Thomas H. Brill, Leawood, Kansas; Gary D. McCallister, McCallister
Law Group, LLC, Chicago, Illinois; Isaac L. Diel, Sharp Law LLP, Overland
Park, Kansas; Eric I. Unrein, Cavanaugh, Biggs & Lemon, P.A., Topeka, Kansas;
and Donald D. Barry, Barry Law Offices, LLC, Donald D. Barry, Chartered,
Topeka, Kansas, with her on the brief), for Plaintiff - Appellee.


Before HARTZ, MURPHY, and McHUGH, Circuit Judges.


MURPHY, Circuit Judge.




I. Introduction

      In 2005, Appellee Reorganized FLI, Inc. 1 (“Farmland”) brought an action

against Appellants alleging violations of the Kansas Restraint of Trade Act

(“KRTA”). Farmland sought, inter alia, full consideration damages pursuant to

Kan. Stat. Ann. § 50-115. In 2019, Appellants moved for summary judgment on

Farmland’s claims, arguing the repeal of § 50-115 operated retroactively to

preclude Farmland from obtaining any relief. The Kansas District Court denied

the motion for summary judgment but granted Appellants’ motion for leave to file

an interlocutory appeal with this court. In this interlocutory appeal, Appellants

seek reversal of the district court’s denial of summary judgment and a ruling

ordering the district court to enter judgment in their favor.




      1
       The named plaintiff in this action was J.P. Morgan Trust Company in its
capacity as the Liquidating Trustee of the Farmland Industries Liquidating Trust.

                                         -2-
      Exercising jurisdiction pursuant to 28 U.S.C. § 1292(b), this court affirms

the denial of summary judgment but for reasons different from those of the

district court. Although we conclude § 50-115 applies retroactively to foreclose

Farmland from recovering full consideration damages, Farmland is entitled to

other relief if it prevails on the merits of its claims. Thus, the repeal of § 50-115

does not leave Farmland without a remedy and Appellants are not entitled to

summary judgment.

II. Background

      On August 8, 2005, Farmland filed an action in Kansas state court alleging,

inter alia, that Appellants engaged in anti-competitive conduct by conspiring to

manipulate the price of natural gas, in violation of the KRTA, Kan. Stat. Ann

§ 50-112. 2 According to Farmland’s complaint, Appellants’ conduct distorted and

artificially inflated the price Farmland paid for natural gas. After Appellants

removed the matter to the United States District Court for the District of Kansas,

Farmland filed an amended complaint. The matter was thereafter transferred to

the United States District Court for the District of Nevada where it was

consolidated with multi-district litigation addressing similar claims made by other

plaintiffs (the “MDL Case”). In 2019, the matter was returned to the District of



      2
       Farmland’s complaint was brought pursuant to Kan. Stat. Ann §§ 50–101,
–108, –112, –115, –117, and –161.

                                         -3-
Kansas.

      At the time Farmland’s claims arose, Kansas law permitted “any person

injured or damaged by any such arrangement, contract, agreement, trust or

combination, described in [Kan. Stat. Ann § 50-112] . . . [to] sue for and recover

. . . the full consideration or sum paid by such person.” Kan. Stat. Ann. § 50-115

(repealed 2013). Plaintiffs who alleged violations of § 50-112 could also seek

treble damages. Id. § 50-161(b). Farmland’s amended complaint contains the

following paragraph related to damages:

      During the relevant period of the antitrust violations by defendants
      and their co-conspirators, plaintiff purchased natural gas, and by
      reason of the violations alleged herein, paid more for natural gas than
      it would have paid in the absence of such antitrust violations. As a
      result, plaintiff has been injured. Plaintiff is seeking damages under
      the full consideration damage remedy of Kansas Statutes Annotated
      § 50-115 during the relevant time period, January 1, 2000 thru
      December 31, 2001, the exact dates being undetermined at this time.
      The amount of damages sustained by plaintiff is presently
      undetermined.

In its Prayer for Relief, the amended complaint also asked that Farmland “be

awarded such other and further relief as [the] Court may deem necessary and

appropriate.” Section 50-115 was repealed in 2013, thereby eliminating full

consideration damages for violations of § 50-112. Farmland did not amend its

complaint after the statute was repealed to remove its request for full

consideration damages.



                                          -4-
      In 2019, Appellants moved for summary judgment, asserting the repeal of

full consideration damages applies retroactively, leaving Farmland with no

available remedy and, thus, no viable suit. The district court denied Appellants’

motion, concluding the repeal of § 50-115 operated only prospectively and, thus,

Farmland remains entitled to full consideration damages if it prevails on the

merits of its claims. The district court, however, certified for interlocutory appeal

the question of whether the repeal of § 50-115 applies retroactively under Kansas

law, noting there was substantial ground for difference of opinion.

III. Discussion

      A. Standard of Review

      This court reviews a district court’s decision on a summary judgment

motion de novo, applying the standard set out in Rule 56(a) of the Federal Rules

of Civil Procedure. Doe v. Univ. of Denver, 952 F.3d 1182, 1189 (10th Cir.

2020). Under that standard, a “court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Because there is

no assertion this matter involves a genuine dispute as to any material fact, our

review is limited to determining if the district court correctly applied the law. See

Wolf v. Prudential Ins. Co. of Am., 50 F.3d 793, 796 (10th Cir. 1995); see also




                                         -5-
Knoll v. Olathe Sch. Dist. No. 233, 439 P.3d 313, 315 (Kan. 2019) (“A statute’s

applicability presents a question of law.”).

      B. Retroactivity Under Kansas Law

      Both parties acknowledge Kansas law controls the analysis of whether the

repeal of § 50-115 applies retroactively. They also agree the Kansas courts have

not definitively decided the question. When an appeal presents an unsettled

question of state law, we must ordinarily attempt to predict how the highest court

would interpret the issue. 3 Schrock v. Wyeth, Inc., 727 F.3d 1273, 1284 (10th Cir.

2013). We “may seek guidance from decisions rendered by lower courts in the

relevant state, appellate decisions in other states with similar legal principles,

district court decisions interpreting the law of the state in question, and the

general weight and trend of authority in the relevant area of law.” Wade v.

EMCASCO Ins. Co., 483 F.3d 657, 666 (10th Cir. 2007) (quotation and citations

omitted).

      Many decades ago, the Kansas Supreme Court held that unless there is

legislative intent to the contrary, “when a change of law merely affects the

remedy or law of procedure, all rights of action will be enforced under the new

procedure without regard to whether they accrued before or after such change of



      3
      Neither party has asked this court to certify the retroactivity question to
the Kansas Supreme Court.

                                          -6-
law.” Jones v. Garrett, 386 P.2d 194, 199 (Kan. 1963). A change that affects the

substantive rights of the parties, however, “operates prospectively unless its

language clearly indicates that the legislature intended it to operate retroactively.”

Norris v. Kan. Emp. Sec. Bd. of Review, 367 P.3d 1252, 1257 (Kan. 2016)

(quotation omitted). These general rules are applicable unless retroactive

application of the statutory change would infringe vested rights and thereby

violate due process. Owen Lumber Co. v. Chartrand, 73 P.3d 753, 756 (Kan.

2003) (noting the Kansas Supreme Court has repeatedly held that procedural and

remedial statutes “will be given retrospective application only if such

retrospective application will not affect a vested right of a party” (quotation and

alteration omitted)); Brennan v. Kan. Ins. Guar. Ass’n, 264 P.3d 102, 113 (Kan.

2011).

         The parties do not quarrel with any of these general principles of Kansas

law. Their disagreement centers on whether § 50-115 was remedial or

substantive. If substantive, the repeal operates prospectively under the general

Kansas rule, and Farmland’s right to full consideration damages if it prevails on

the merits is unaffected. If remedial, however, the repeal operates retroactively

unless the Kansas legislature intended otherwise or unless retroactive application

would affect Farmland’s vested rights. If applied retroactively, the repeal of

§ 50-115 will extinguish Farmland’s ability to recover full consideration damages.


                                           -7-
      C. Section 50-115’s Full-Consideration Provision Was Remedial

      The Kansas Supreme Court has held that “[s]ubstantive laws give or define

the right, give the right or denounce the wrong, or create liability against a

defendant for a tort committed.” Brennan, 264 P.3d at 113. Substantive

legislation that creates a cause of action is distinguishable from a provision

entitling a party to recover damages if it prevails in its action. Foster v.

Humburg, 299 P.2d 46, 50 (Kan. 1956) (“The ‘cause of action’ is the wrong done,

not the measure of compensation for it, or the character of relief sought.”).

“Damage is not the cause of action. It is merely a part of the remedy which the

law allows for the injury resulting from a breach or wrong.” Id. Applying these

principles of Kansas law, we conclude the full-consideration provision of § 50-

115 was not a substantive provision because it did not create liability; it merely

set out the remedy available to a plaintiff upon proof a defendant was liable for

violating § 50-112. 4 This conclusion is supported by the express language used

by the Kansas legislature in § 50-112 and § 50-115.

      Section 50-112 provides as follows:

      Except as provided in K.S.A. 50-163, and amendments thereto, all
      arrangements, contracts, agreements, trusts, or combinations between
      persons made with a view or which tend to prevent full and free


      4
       Our retroactivity analysis has no bearing on whether the damages
provisions of the KRTA are procedural or substantive for purposes of Erie
Railroad Co. v. Tompkins, 304 U.S. 64 (1938).

                                          -8-
      competition in the importation, transportation or sale of articles
      imported into this state, or in the product, manufacture or sale of
      articles of domestic growth or product of domestic raw material, or
      for the loan or use of money, or to fix attorney or doctor fees, and all
      arrangements, contracts, agreements, trusts or combinations between
      persons, designed or which tend to advance, reduce or control the
      price or the cost to the producer or to the consumer of any such
      products or articles, or to control the cost or rate of insurance, or
      which tend to advance or control the rate of interest for the loan or
      use of moneys to the borrower, or any other services, are hereby
      declared to be against public policy, unlawful and void.

Section 50-112 describes multiple arrangements that wrongly restrain competition

in violation of Kansas public policy, plainly fitting within the definition of a

substantive provision under settled Kansas law. See Brennan, 264 P.3d at 113.

Section 50-115, on the other hand, did not define any right, denounce any wrongs,

or create liability. It merely referenced § 50-112 and provided that once a litigant

proved a defendant engaged in the conduct prohibited by § 50-112, he was

entitled to damages equal to “the full consideration or sum paid . . . for any

goods, wares, merchandise and articles included in or advanced or controlled in

price by such combination, or the full amount of money borrowed.” 5 Kan. Stat.


      5
        Section 50-115 also gave any person injured or damaged by the conduct set
out in § 50-112 the right to “sue for” full consideration damages. But this appeal
does not involve the question of whether a provision creating a private right of
action is substantive or procedural. Further, the repeal of § 50-115 had no affect
on the ability of “any person who may be damaged or injured by any agreement,
monopoly, trust, conspiracy or combination which is declared unlawful by the
Kansas restraint of trade act” to bring suit pursuant to Kan. Stat. Ann. § 50-
161(b). And, more to the point, Appellants have not argued Farmland’s suit
                                                                       (continued...)

                                          -9-
Ann. § 50-115 (repealed 2013). The Kansas Court of Appeals has held that a

provision setting “out the type of relief a [plaintiff] may obtain from the court and

the procedure for doing so” is remedial. Dester v. Dester, 335 P.3d 119, 123

(Kan. Ct. App. 2014). The full-consideration provision of § 50-115 did just that

and no more.

      Relying on statements made by the Kansas Supreme Court in Kleibrink v.

Missouri-Kansas-Texas Railroad Co., 581 P.2d 372 (Kan. 1978), Farmland argues

the repeal of § 50-115 affected the amount of damages recoverable for violations

of the KRTA and, under Kansas law, amendments affecting the amount of

damages are substantive. The Kleibrink court addressed the question of whether

an increase in the statutory limit recoverable in a wrongful death action applied

prospectively or retroactively. Id. at 378. Concluding the statutory change

applied prospectively, the Kansas Supreme Court adopted the position that “an

increase, decrease or repeal of the statutory maximum recoverable in wrongful

death actions is Not retroactive” because “[s]tatutory increases in damage

limitations are changes in substantive rights and not mere remedial changes.” Id.



      5
        (...continued)
should be dismissed because the repeal of § 50-115 retroactively stripped
Farmland of the right to bring a cause of action alleging a violation of § 50-112.
Appellants have argued only that Farmland can no longer seek full consideration
damages as a result of the repeal of § 50-115. Accordingly, our review is limited
to the damages provision of § 50-115.

                                         -10-
at 378-79 (quotation omitted). As support for this conclusion, the Kleibrink court

stated that “under [the Kansas] wrongful death statute, the death limitation is Not

a measure of compensation. Instead, it is simply a limitation upon recovery.” Id.

at 379. It is not surprising that Kansas treats an increase in statutory damages as

substantive. Such a change impacts the amount of a defendant’s maximum

liability based on legislative decree, not wrongful conduct. Thus, if applied

retroactively, an increase in statutory damage limitations could increase a

defendant’s liability for past conduct without regard to the specifics of

defendant’s conduct or plaintiff’s evidence of damages.

      The situation presented here is not analogous to that in Kleibrink because

the repeal of § 50-115 was not a change to a statutory damage limitation and did

not, on its face, increase or decrease a defendant’s liability for past conduct. It,

instead, involved a change to the measure of compensation for violations of the

KRTA by eliminating full consideration damages. The Kansas Supreme Court in

Kleibrink made it clear that a statutory change to a measure of compensation is

not substantive, expressly distinguishing the statutory “death limitation” from “a

measure of compensation.” Id. Thus, Kleibrink supports, rather than undermines,




                                          -11-
the proposition that the repeal of § 50-115 applies retroactively because § 50-115

was remedial and not substantive. 6

      Farmland also relies on the decision of the United States Supreme Court in

Landgraf v. USI Film Products, 511 U.S. 244 (1994). Landgraf involved changes

made to Title VII by the Civil Rights Act of 1991, including the addition of the

right to recover compensatory and punitive damages for violations of the statute.

Id. at 247. Before the amendment, “the law did not then authorize any recovery

of damages even though [the plaintiff] was injured.” Id. at 250; see also id. at

252 (“Before the enactment of the 1991 Act, Title VII afforded only ‘equitable’

remedies. The primary form of monetary relief available was backpay.”). After

the amendment, a plaintiff was able to sue for “monetary relief for some forms of

workplace discrimination that would not previously have justified any relief.” Id.

at 254. Because the new compensatory damages provision “effect[ed] a major

expansion in the relief available to victims of employment discrimination” and



      6
        For the same reasons, the Kansas Supreme Court’s decision in In re Estate
of Laue, 589 P.2d 558 (Kan. 1979), does not support Farmland’s argument that
the repeal of § 50-115 was substantive. In re Estate of Laue involved an
amendment to the statutory allowance of a surviving spouse. Id. at 567. Like the
change at issue in Kleibrink, the statutory amendment in In re Estate of Laue was
substantive because it legislatively established the amount to which the surviving
spouse was entitled. The Kansas Supreme Court noted “[t]he statutory allowance
does not involve a mere remedy or procedure.” Id. Again, that is not the
situation presented in this matter because § 50-115 did not dictate a minimum or
maximum damages award prior to its repeal.

                                        -12-
“attache[d] an important new legal burden” to the conduct of the defendant

occurring before its enactment, the Court held the amendment was substantive and

did not apply retroactively. Id. at 255, 282-83. The Court characterized the

amendments to Title VII made by the Civil Rights Act of 1991 as “creating a new

cause of action” by “confer[ring] a new right to monetary relief on [employees]

who were victims of a hostile work environment but were not constructively

discharged.” Id. at 283. The repeal of § 50-115, however, did not affect a

plaintiff’s right to recover compensatory damages for violations of the KRTA.

That right existed before the repeal and continues to exist after. Neither did the

repeal impose new duties on a defendant or expand the conduct prohibited by the

KRTA. Thus, the analysis of the Supreme Court in Landgraf has no bearing on

the question before us and does not alter our conclusion that the repeal of § 50-

115 was remedial, not substantive. 7

      D. The Repeal of § 50-115 Applies Retroactively

      Having concluded § 50-115 was a remedial provision, not a substantive

provision, we must now address whether its repeal applies retroactively. Kansas

law on the point is clear: a remedial change applies retroactively by default unless

there is clear legislative intent to the contrary or the retroactive application would


      7
      Further, the Supreme Court’s decision in Landgraf was not grounded in
Kansas law and the issue currently before this court involves only a question of
Kansas law.

                                         -13-
affect a party’s vested rights. Owen Lumber Co., 73 P.3d at 755-56. As to the

first part of this inquiry, there is no statutory language exempting the repeal of

§ 50-115 from retroactive application.

      At the same time it repealed § 50-115, the Kansas legislature enacted a

separate provision addressing the retroactivity of the changes made to §§ 50-101,

50-112, and 50-163. That provision, Kan. Stat. Ann. § 50-164, is still part of the

Kansas Code and reads as follows:

      K.S.A. 50-163 and the amendments to K.S.A. 50-101 and 50-112 by
      this act shall be applied retroactively to any choses in action or
      defenses premised on any provision of the Kansas restraint of trade
      act amended or repealed by this act, and any such choses in action or
      defenses that have accrued as of the effective date of this act shall be
      abated, but causes of action that were pending in any court before the
      effective date of this act, shall not be abated. All other non-remedial
      provisions of this section shall be applied prospectively.

By its express terms, § 50-164 directs that substantive amendments made to § 50-

101 and § 50-112 and the 2013 enactment of § 50-163 apply retroactively in

certain circumstances. In other words, § 50-164 provided limited exemptions to

the Kansas default rule that substantive legislation applies only prospectively.

Section 50-164 also reiterated the default Kansas rule that non-remedial statutory

provisions apply prospectively. But, as we held above, § 50-115 was remedial

and, thus, this clause is inapplicable. Further, the statutory provision at issue

here, i.e., § 50-115, is not referenced in § 50-164. Thus, the Kansas legislature



                                         -14-
did not express any intention in § 50-164 to exempt the repeal of § 50-115 from

the default Kansas rules on retroactivity.

      This leaves only the question of whether the retroactive application of the

statutory change would affect Farmland’s vested rights. Owen Lumber Co., 73

P.3d at 755-56. To determine whether applying a statutory change retroactively

infringes vested rights, Kansas courts consider three factors: “(1) the nature of the

rights at stake (e.g., procedural, substantive, remedial), (2) how the rights were

affected (e.g., were the rights partially or completely abolished by the legislation;

was any substitute remedy provided), and (3) the nature and strength of the public

interest furthered by the legislation.” Brennan, 264 P.3d at 113 (quotation

omitted). As to the first factor, we have already concluded § 50-115 was a

remedial statute. Thus, the first factor weighs in favor of retroactive application

because, under the default Kansas rule, changes to remedial statutes apply

retroactively when there is no legislative intent to the contrary. See Owen Lumber

Co., 73 P.3d at 755-56.

      The second factor requires this court to examine how retroactive

application of the statutory change affects the parties’ rights. The Kansas

Supreme Court held in Brennan that “the legislature may retroactively modify

remedies by which rights are enforced, unless the modification has the practical

effect of abolishing the right.” Brennan, 264 P.3d at 114 (citing Owen Lumber


                                         -15-
Co., 73 P.3d at 753). Thus, in some circumstances, the repeal of a purely

remedial statutory provision, like § 50-115, cannot be applied retroactively

because of due process concerns. See id. (“[A] statute may be remedial and affect

a vested right . . . .”). Brennan involves a medical malpractice suit brought by a

patient against his doctor. Id. at 106. After the complaint was filed, the doctor’s

malpractice insurer became insolvent, triggering the statutory obligation of the

Kansas Insurance Guaranty Association (“KIGA”) to cover the claim. Id. While

the suit was pending, the Kansas legislature passed a law authorizing KIGA to

offset its liability to claimants with amounts paid by the claimant’s health

insurance. Id. at 106. The statutory change was expressly made retroactive to

pending claims. Id. The Kansas Supreme Court held that retroactive application

of the change to Mr. Brennan’s pending claim against KIGA adversely impacted

his “vested right” because it “extinguished Brennan’s right to recover from

KIGA,” a “statutory right [that] arose at the time [the doctor’s malpractice

insurer] was declared insolvent.” Id. at 114; see also id. at 106 (noting Mr.

Brennan “received medical reimbursements from his personal health insurance

policy that totaled more than the insolvent insurer’s policy limits”). Thus, even

though the statutory change was purely remedial, the Kansas Supreme Court held

there were due process concerns if it was applied retroactively to Mr. Brennan.

Id. at 114.


                                         -16-
      In Norris, the Kansas Supreme Court addressed the retroactivity of a

procedural amendment. 367 P.3d at 1253. Norris involved a statutory deadline

that was shortened after the plaintiff filed a petition for judicial review of an

adverse decision by the Kansas Employment Security Board of Review. Id. at

1255. The Kansas Supreme Court held the new law was procedural and, thus,

would generally apply retroactively. Id. at 1258. However, retroactive

application would bar the plaintiff’s action even though it was timely when filed,

eliminating the plaintiff’s cause of action entirely. Id. Accordingly, the court

held that retroactive application was inappropriate. Id.

      The repeal of § 50-115 did not completely or even partially extinguish any

of Farmland’s vested rights. Both before and after the 2013 repeal, Farmland, or

any other plaintiff, could bring a private action for alleged violations of the

KRTA—including violations detailed in § 50-112—pursuant to § 50-161(b) and

could recover “treble the actual damages sustained.” The repeal of § 50-115 only

affected Farmland’s right to recover full consideration damages, which is not a

substantive right but merely a remedy by which the substantive rights set out in

the KRTA are enforced. See State v. Dupree, 371 P.3d 862, 873 (Kan. 2016)

(“[T]he general rule is that there are no vested rights in a particular remedy or

method of procedure.” (quotation omitted)). Further, unlike the situations in

Brennan and Norris, retroactive application of the statutory change in this matter



                                          -17-
does not have the practical effect of eliminating Farmland’s cause of action

alleging a violation of the KRTA. Farmland is not precluded from recovering

treble damages if it prevails on the merits of its claims. See infra § III. F.

      As to the third and final factor, we examine “the nature and strength of the

public interest furthered by the legislation.” Brennan, 264 P.3d at 113 (quotation

omitted). The purposes of the 2013 amendments to the KRTA were set out by the

Kansas legislature in Kan. Stat. Ann. § 50-163. Those purposes include

“harmoniz[ing]” the KRTA with federal antitrust law which does not allow for

recovery of full consideration damages. Kan. Stat. Ann. § 50-163(b); see also

15 U.S.C. § 15(a) (providing treble damages may be recovered by “any person

who shall be injured in his business or property by reason of anything forbidden

in the antitrust laws”). Section 50-163(d)(3) also states that the KRTA “shall not

be construed to prohibit . . . recovery of damages pursuant to [Kan. Stat. Ann. §]

50-161, and amendments thereto.” According to Farmland, however, if

retroactive application of the repeal of § 50-115 results in the dismissal of its

claims against Appellants, none of these interests are furthered. To the contrary,

Farmland argues, dismissal of long-pending claims—assuming they have

merit—permits antitrust violators to escape liability. As we have already

concluded, Farmland’s concern is unfounded. Retroactive application of the

statutory elimination of full consideration damages does not compel dismissal of



                                          -18-
Farmland’s claims and it is entitled to treble damages if it prevails on the merits

and proves entitlement to damages. Accordingly retroactive application of the

repeal furthers the purposes of the statutory change by harmonizing Kansas law

with federal law while still providing a prevailing plaintiff with a remedy. 8

      Having considered all the factors deemed relevant by the Kansas Supreme

Court, we conclude the repeal of § 50-115 applies retroactively in this matter. All

three factors weigh in favor of retroactivity: the repealed statute was purely

remedial, applying the repeal retroactively does not present any due process

concerns because Farmland’s vested rights are not affected by retroactive

application, and retroactive application of the repeal promotes the purposes of the

legislative change.

      E. Kansas Courts Have Not Considered Whether the Repeal of § 50-115
         Applies Prospectively or Retroactively

      The only remaining consideration is whether the Kansas courts have

previously indicated the repeal of § 50-115 should not be applied retroactively.

Farmland relies on two Kansas cases for the proposition the Kansas courts, if

squarely presented with the question, would rule in favor of prospective

application. The first, Smith v. Philip Morris Cos., 335 P.3d 644, 651 (Kan. Ct.

App. 2014), involved a class action brought against cigarette manufacturers,



      8
        Farmland has not argued the treble damages remedy set out in § 50-161(b)
is insufficient to make a plaintiff whole.

                                         -19-
alleging the manufacturers conspired to fix the wholesale price of cigarettes in

violation of the KRTA. In its opinion, the Kansas Court of Appeals provided a

short overview of the KRTA, noting “substantial changes” had been made to the

law in 2013. Id. at 652-53. The court mentioned the repeal of § 50-115 as one of

the changes that did “not apply retroactively to cases . . . already pending” at the

time of the amendments. Id. at 652 Although the plaintiff in Smith sought full

consideration damages, id. at 653, the matter before the Kansas Court of Appeals

involved only the question of whether defendants were entitled to summary

judgment on plaintiffs’ conspiracy claim. Id. at 651-52 (“The case is now before

us because the district court found Plaintiffs stated only a claim for a wholesale

price-fixing conspiracy and granted Defendants summary judgment on that

claim.”). To answer that question, the court focused its attention on § 50-112, the

provision of the KRTA proscribing certain activities in restraint of trade. Id. at

653. Because the court concluded summary judgment was appropriate, any

mention of full consideration damages or the retroactivity of the repeal of § 50-

115 was dicta. Further, the statement in Smith is neither precedent for nor a

suggestion that the repeal in 50-115 applies only prospectively since the Kansas

Court of Appeals did not engage in any retroactivity analysis.

      The second case on which Farmland relies, O’Brien v. Leegin Creative

Leather Products, Inc., No. 108,988, 2014 WL 1362657 (Kan. Ct. App. April 4,



                                         -20-
2014) (“O’Brien II”), is no more helpful. The Kansas Court of Appeals issued an

unpublished decision in O’Brien II addressing a KRTA case pending at the time

§ 50-115 was repealed. The issue appealed was whether the district court abused

its discretion when it modified the class by narrowing it. Id. at *4. As it did in

Smith, the Kansas Court of Appeals began its analysis with a brief overview of

the changes made to the KRTA in 2013. Id. at *5. It then stated, without any

analysis of the Kansas retroactivity principles discussed at length above, that it

was evaluating the district court’s ruling based on “the law as it stood before

April 18, 2013, not afterward.” Id. Although the court later discussed § 50-115

in its analysis of the district court’s ruling, id. at *9, the discussion was based on

the court’s assumption that all the pre-2013 statutory provisions applied. Because

the O’Brien II memorandum opinion lacks any meaningful retroactivity analysis,

it does not support Farmland’s assertion that the Kansas courts have indicated

they would not apply the repeal of § 50-115 retroactively to cases pending at the

time of the repeal.

      Having considered the parties’ arguments, we conclude no Kansas appellate

court has directly, or even indirectly, addressed the retroactivity issue currently

before this court. 9 Thus, no Kansas case law affects our conclusion that the

      9
      We note the United States District Court for the District of Nevada
concluded the repeal of § 50-115 operates retroactively. In re W. States
Wholesale Nat. Gas Antitrust Litig., MDL No. 1566, 2017 WL 3610553, at *3–*4
                                                                     (continued...)

                                          -21-
repeal of § 50-115 operates retroactively to extinguish Farmland’s ability to

recover full consideration damages.

      F. Appellants’ Request for Summary Judgment

      In Appellants’ opening brief, they ask for three forms of relief: (1) a ruling

that the repeal of § 50-115’s full consideration remedy applies retroactively;

(2) reversal of the district court’s decision denying their motion for summary

judgment; and (3) remand of the matter to the district court with instructions to

enter judgment in their favor. Although we conclude the repeal of full

consideration damages applies retroactively, Appellants are not entitled to

summary judgment.

      In support of their request for summary judgment, Appellants argue the

repeal of § 50-115 has left Farmland without any available remedy because it has

only sought full consideration damages and cannot now change tack and seek

treble damages. They assert Farmland had ample opportunity after the repeal of

§ 50-115 to amend its complaint to specifically seek treble damages pursuant to

§ 50-161(b) but purposefully chose not to do so. See Norris, 367 P.3d at 1258

(holding a procedural statute did not apply retroactively, in part, because the

      9
       (...continued)
(D. Nev. Aug. 22, 2017), rev’d on other grounds by 743 F. App’x 802 (9th Cir.
2018). That ruling was based on the district court’s conclusion the statute was
remedial, not substantive. Id. at *3. The court, however, did not engage in any
extended analysis of why § 50-115 was remedial or examine whether retroactive
application of its repeal would affect vested rights.

                                         -22-
plaintiff “d[id] not have a reasonable time after the enactment of the statute to

comply” with the statutory change). Appellants characterize Farmland’s decision

to challenge retroactive application of the statutory change as a choice “to

exclusively pursue a potentially more lucrative remedy” even though the treble

damages remedy has always been available. According to Appellants, the lack of

any available remedy is the result of Farmland’s litigation strategy, not the mere

retroactive application of the statutory change.

      We conclude Farmland’s amended complaint, filed on October 17, 2005,

preserves the treble damages remedy available under § 50-161(b). 10 In the

“Jurisdiction and Damages” paragraph of its amended complaint, Farmland stated

      10
         Ironically, Appellants seek summary judgment from this court but also
assert the controlling legal question of whether Farmland’s complaint sufficiently
preserves the treble damages remedy is not properly before us as part of this
interlocutory appeal. This court, however, has previously exercised its discretion
in an interlocutory appeal to resolve whether a party is entitled to summary
judgment even though the district court did not expressly certify the question of
whether a genuine issue of material fact precluded summary judgment. Rural
Water Dist. No. 4 v. City of Eudora, 720 F.3d 1269, 1278 (10th Cir. 2013). Under
the standard set out in City of Eudora, we should exercise our discretion “if an
issue is ‘fairly included within the certified order’ and is ‘a controlling question
of law.’” Id. Here, the district court’s order certifying this interlocutory appeal
addressed the parameters of Farmland’s complaint, concluding it did not preserve
the treble damages remedy. That conclusion, while erroneous, was one basis on
which the district court certified this interlocutory appeal. It is also central to the
question presented in the district court’s retroactivity order, i.e., whether
Farmland has no available remedies if it prevails on the merits of its KRTA
claims. See supra § III. D. Thus, we conclude the issue is “fairly included within
the certified order” and must be addressed to resolve “a controlling question of
law.” In the interest of judicial economy, we exercise our discretion to resolve it.


                                         -23-
its claims were brought pursuant to several Kansas statutes, including § 50-161

which is the treble damages provision. As to the damages sought, the paragraph

further stated Farmland was suing to “obtain damages and injunctive and other

equitable relief which plaintiff has sustained due to violations by defendants

named herein of these statutes (emphasis added).” In its prayer for relief,

Farmland specifically asked for full consideration damages under § 50-115 but it

also requested “such other and further relief as [the] Court may deem necessary

and appropriate.” 11 Rule 54 of the Federal Rules of Civil Procedure does not

require any greater specificity than this to preserve a remedy. 12 See Fed. R. Civ.

P. 54 (stating that other than default judgments, “[e]very other final judgment

should grant the relief to which each party is entitled, even if the party has not

demanded that relief in its pleadings”). Because retroactive application of the

statutory change at issue in this matter does not extinguish Farmland’s right to

pursue its claims against Appellants and recover some measure of damages if it

prevails on the merits, Appellants are not entitled to summary judgment.


      11
       The parties have not directed this court to any pretrial order refining or
narrowing the scope of the damages recoverable by Farmland.
      12
        Although Appellants assert in a single phrase in their reply brief that they
will be prejudiced if Farmland is permitted to pursue the treble damages remedy,
they do not explain the nature of this alleged prejudice in any detail. And, in any
event, even if prejudice may be relevant to what evidence Farmland is permitted
to present on the treble-damages issue, it is not relevant to the purely legal
question of whether Farmland’s amended complaint is sufficient to preserve the
treble damages remedy.

                                         -24-
IV. Conclusion

      We affirm the district court’s order denying Appellants’ motion for

summary judgment but for reasons other than those given by the district court.

Specifically, we hold the repeal of Kan. Stat. Ann. § 50-115 applies retroactively

in this matter. If Farmland prevails on the merits of its KRTA claims, it may not

recover full consideration damages but it may recover any other damages to which

it shows entitlement.




                                       -25-